Citation Nr: 0802771	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-19 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date prior to May 27, 2003, for 
the grant of a 10 percent evaluation for service-connected 
amputation of the left little finger, on the basis of clear 
and unmistakable error (CUE) in a December 11, 1979, rating 
decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1975 to 
July 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDINGS OF FACT

1.  In a December 11, 1979, rating decision, the RO granted 
service connection for an amputated left little finger and 
assigned a noncompensable evaluation effective July 21, 1979; 
the veteran did not appeal this rating decision.

2.  The December 11, 1979, rating decision considered the 
applicable law and regulations in effect at that time and was 
appropriately supported by the evidence then of record.


CONCLUSION OF LAW

The December 11, 1979, rating decision which assigned a 
noncompensable evaluation for service-connected amputation of 
the left little finger was not clearly and unmistakably 
erroneous and the criteria for an effective date prior to May 
27, 2003, for a 10 percent evaluation for amputation of the 
left little finger on this basis have not been met.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104, 3.105(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Although the Veterans Claims Assistance Act (VCAA) is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to CUE motions.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  A claim of CUE it is not by itself a claim for 
benefits; a veteran alleging CUE is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 
5100, cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As such, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
motions.  See also 38 C.F.R.       § 20.1411(c), (d) (2007).

Analysis

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on a claim for an increased evaluation or a claim to 
reopen after final adjudication shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002).

Under 38 C.F.R. § 3.105(a) (2007), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  If an appellant wishes to 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, as in a motion for revision or reversal based on 
CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).  See also Grover v. West, 12 Vet. App. 109 
(1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

In the instant case, the December 1979 rating decision 
indicates that, while service connection was granted, a 
noncompensable evaluation was assigned because the evidence 
of record did specify to which joint the veteran's left 
little finger was amputated.  The veteran did not appeal this 
decision.  Absent a showing of CUE, the decision is final and 
not subject to revision on the same factual basis.

The veteran seeks an effective date earlier than May 27, 
2003, for service connection for the amputation of the left 
little finger on the basis of CUE in a December 1979 rating 
decision.  Specifically, the veteran and his representative 
argue that the failure to provide the veteran with a VA 
examination to determine the extent of his disability 
constitutes CUE.  While it may be argued that VA should have 
provided a VA examination, the Board notes that the Court has 
held that the failure to fulfill the duty to assist does not 
constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); Caffrey v. Brown, 6 Vet. App. 377.

Therefore, the Board finds that the December 1979, rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  There is no evidence that the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  See Russell, 3 Vet. 
App. 310.  Moreover, there is no indication that there was 
any error in the December 1979 rating decision that compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo, 6 Vet. App. 40.

To the extent that the veteran believes he should have been 
provided a VA examination prior to the December 1979 rating 
decision granting him a noncompensable evaluation for his 
service-connected amputated left little finger, the Board 
emphasizes that such failure in the duty to assist is 
insufficient to constitute CUE as a matter of law.  See 
Crippen; Caffrey, supra.  The Board observes that the 
veteran's remedy at that time was to appeal the December 1979 
decision to the Board.  He did not do so, and the Board may 
not now reweigh the facts as considered in the original 
rating decision.

For the foregoing reasons, the Board finds that the December 
1979 rating decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then 
in effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.  Given that the December 1979 rating decision was 
not clearly and unmistakably erroneous, the Board concludes 
that entitlement to an effective date prior to May 27, 2003, 
is not warranted on the basis of CUE in the December 1979 RO 
decision.


ORDER

An effective date prior to May 27, 2003, for a 10 percent 
evaluation for amputation of the left little finger on the 
basis of CUE in a December 11, 1979, rating decision is not 
warranted, and the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


